Order of filiation granted by the Children’s Court, Westchester county, on January 12, 1937, finding that the defendant, Charles Hoppe, was the father of the child born to Helen Freese Partlow on September 13, 1933, directing the payment of three dollars and fifty cents weekly to the welfare officer of the town of Mount Pleasant, and directing the defendant to furnish a bond in the sum of $500 for such payments toward the support of the child, unanimously affirmed. No opinion. Present — Lazansky, P. J., Carswell, Davis, Adel and Close, JJ.